           Case 1:19-cv-00766-CL   Document 67     Filed 01/12/21   Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                 MEDFORD DIVISION



DEB EVANS, RON SCHAAF, et al.,                             Case No. 1:19 cv 00766-CL
                                                                             ORDER
               Plaintiffs,

      v.

FEDERAL ENERGY REGULATORY
COMMISSION,

            Defendant,
_______________________________________
AIKEN, District Judge.

      Magistrate Judge Mark Clarke has filed his Findings and Recommendations

(“F&R”) (Doc. 64) recommending that plaintiffs’ Motion for Attorney Fees (Doc. 39)

and Supplemental Motion for Attorney Fees (Doc. 57) should be granted. This matter

is now before me. See 28 U.S.C. § 636(b)(1)(B) and Fed. R. Civ. P. 72(b).

      No objections were timely filed. Although this relieves me of my obligation to

perform a de novo review, I retain the obligation to “make an informed, final decision.”

Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983), overruled

on other grounds, United States v. Reyna-Tapia, 328 F.3d 1114, 1121–22 (9th Cir.

2003) (en banc). The Magistrates Act does not specify a standard of review in cases


Page 1 - ORDER
        Case 1:19-cv-00766-CL      Document 67     Filed 01/12/21   Page 2 of 2




where no objections are filed. Ray v. Astrue, 2012 WL 1598239, *1 (D. Or. May 7,

2012). Following the recommendation of the Rules Advisory Committee, the Court

review the F&R for “clear error on the face of the record[.]” Fed. R. Civ. P. 72 advisory

committee’s note (1983) (citing Campbell v. United States District Court, 501 F.2d

196, 206 (9th Cir. 1974)); see also United States v. Vonn, 535 U.S. 55, 64 n.6 (2002)

(stating that, “[i]n the absence of a clear legislative mandate, the Advisory Committee

Notes provide a reliable source of insight into the meaning of” a federal rule).

      The Court finds no clear error in Magistrate Judge Mark Clarke’s F&R.

Accordingly, the Court adopts the F&R (Doc. 64) in its entirety. Plaintiffs’ Motion for

Attorney Fees (Doc. 39) and Supplemental Motion for Attorney Fees (Doc. 57) are

granted. The Plaintiffs shall be awarded $59,793.50 in attorney fees and costs.

      IT IS SO ORDERED.

      Dated this 12th day of January, 2021.



                                                            /s/Ann Aiken
                                                 _________________________________
                                                             Ann Aiken
                                                    United States District Judge




Page 2 - ORDER
